DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (English Translate Chinese Publication No.: 2,691,933 Y), hereinafter referred to as WANG et al. ‘933.

Regarding claim 1, WANG et al. ‘933 disclose a refrigerator (1) for a vehicle, comprising: a compartment (C) {as shown in annotate Fig. 1: content of the invention and mode of execution}; a machine room (MR) provided at a side of the compartment {as shown in annotate Fig. 1: content of the invention and mode of execution}; a compressor (21) provided in the machine room to compress a refrigerant {as shown in annotate Fig. 1: content of the 

Regarding claim 2, WANG et al. ‘933 disclose the refrigerator according to claim 1, wherein a surface of the compartment defines at least one surface (15) of the machine room such that the surface of the compartment and the machine room cover define the inner space of the machine room {as shown in annotate Fig. 1}.
  
Regarding claim 3, WANG et al. ‘933 disclose the refrigerator according to claim 1, wherein the machine room cover is coupled to a side surface of the compartment {as shown in annotate Fig. 1}. 
 
Regarding claim 6, WANG et al. ‘933 disclose the refrigerator according to claim 1, wherein a compressor control circuit (14) controlling the compressor is provided in the controller {as shown in Fig. 1: mode of execution}.  

Regarding claim 17, WANG et al. ‘933 disclose a refrigerator (1) for a vehicle, comprising: a compartment (C) {as shown in annotate Fig. 1: content of the invention and mode of execution}; a machine room (MR) provided at a side of the compartment and covered by a machine room cover (9) together with a surface of the compartment {as shown in annotate Fig. 1: content of the invention and mode of execution}; a compressor (21) provided in the machine room to compress a refrigerant {as shown in annotate Fig. 1: content of the invention and mode of execution}; a condensation assembly (13) provided in the machine room to condense the refrigerant;  an evaporation assembly (24) provided in the compartment to evaporate the 

Regarding claim 18, WANG et al. ‘933 disclose the refrigerator according to claim 17, wherein the machine room cover is coupled to the compartment {as shown in Fig. 1}.  

Regarding claim 19, WANG et al. ‘933 disclose the refrigerator according to claim 17, wherein a compressor control circuit (14) controlling the compressor is provided in the controller {as shown in Fig. 1: content of the invention and mode of execution}.
  
Regarding claim 20, WANG et al. ‘933 disclose the refrigerator according to claim 17, wherein the controller performs an overall control of the refrigerator for the vehicle {see content of the invention and mode of execution}.

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. ‘933, in view of Bergmann (U.S. Patent No.: 5,168,718), hereinafter referred to as Bergmann ‘718.

Regarding claim 4, WANG et al. ‘933 disclose the refrigerator according to claim 1, except the limitations wherein the controller is provided on a top surface of the machine room cover and coupled to the machine room cover.
Bergmann ‘718 teaches: the concept of the controller is provided on a top surface of the machine room cover and coupled to the machine room cover {as shown in Fig.1-2: Col 4, lines 7-12}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify WANG et al. ‘933 in view of Bergmann ‘718 to include the controller provided on a top surface of the machine room cover and coupled to the machine room cover, in order to facilitate and easy/quick access to the controls.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the WANG et al. ‘933 in view of Bergmann ‘718 to obtain the invention as specified in claim 4.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. ‘933, in view of Hamaoka et al. (U.S. Patent No.: 6,704,202 B1), hereinafter referred to as Hamaoka et al. ‘202.

Regarding claim 7, WANG et al. ‘933 disclose the refrigerator according to claim 1, wherein the controller comprises: a control board (26) {as shown in Figs. 2-3: mode of execution}; except the limitations of a heat sink exposed to an outside of the controller.  
Hamaoka et al. ‘202 teach: the concept of a heat sink (2) exposed to an outside of the controller (9) {as shown in Figs. 1, 4 and 7: Col 2, line 44 through Col 3, line 17}. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the WANG et al. ‘933 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 7.

Regarding claim 8, the combination of WANG et al. ‘933 and Hamaoka et al. ‘202 disclose and teach the refrigerator according to claim 7, WANG et al. ‘933 as modified by Hamaoka et al. ‘202 further disclose the limitations of wherein a compressor control circuit (25) and a temperature sensor (61) are provided on a heat sink pad  (1) of the control board (4), and wherein the heat sink (2) is provided above the heat sink pad {as shown in Figs. 1-3, 6-7 and 9: Col 4, lines 7-26 and Col 5, lines 20-37}.  

Regarding claim 9, the combination of WANG et al. ‘933 and Hamaoka et al. ‘202 disclose and teach the refrigerator according to claim 8, WANG et al. ‘933 as modified by Hamaoka et al. ‘202 further disclose the limitations of wherein a DC-DC converter (21) and a diode (21A) are provided on the heat sink pad {as shown in Fig. 1-2: Col 4, lines 34-41}. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over IOKA et al. (U.S. PG Pub No.: 2009/0058120 A1), hereinafter referred to as IOKA et al. ‘120, in view of WANG et al. ‘933.
 
Regarding claim 10, IOKA et al. ‘120 disclose a vehicle comprising: a plurality of seats (1, 2) spaced apart from each other {as shown in Fig. 1: ¶¶ [0043-0044]}; a console (10) provided between adjacent seats and having a console space (12) therein {as shown in Figs. 1 and 3: ¶¶ [0046-0047]}; a console cover (13) covering the console space {as shown in Figs. 2A-2B and 3: ¶ [0046], wherein armrest constitutes console cover};  a suction port (15b) provided on 
However, IOKA et al. ‘120 fail to disclose the limitations of a machine room provided on the refrigerator bottom frame, the machine room positioned closer to the exhaust port than the compartment; a door configured to open or close the compartment; an evaporator provided in the compartment to evaporate a refrigerant; a compressor compressing the refrigerant; a condenser condensing the refrigerant; a controller on which a compressor control circuit is provided; and a machine room cover covering the machine room to separate air flows of the inside and outside of the machine room from each other, wherein the compressor and the condenser are provided in the machine room to reduce transfer of heat generated in the compressor and the condenser to the controller, and the controller is provided in a space between the console cover and the machine room cover.  
WANG et al. ‘933 teach: the concept of a machine room (MR) provided on the refrigerator bottom frame{as shown in annotated Fig. 1}, the machine room positioned closer to the exhaust port than the compartment (C ) {as shown in annotated Fig. 1}; a door (15) configured to open or close the compartment{as shown in annotated Fig. 1}; an evaporator (24) provided in the compartment to evaporate a refrigerant {as shown in annotated Fig. 1}; a compressor (231) compressing the refrigerant{as shown in annotated Fig. 1}; a condenser (13) condensing the refrigerant {as shown in annotated Fig. 1}; a controller (23) on which a compressor control circuit (14) is provided {as shown in Fig. 1: mode of execution}; and a machine room cover (9) covering the machine room to separate air flows of the inside and outside of the machine room from each other, wherein the compressor and the condenser are provided in the machine room to reduce transfer of heat generated in the compressor and the condenser to the controller, and the controller is provided in a space between the console cover and the machine room cover {as shown in Fig. 1}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify IOKA et al. ‘120 console by the console of  WANG et al. ‘933 so as to include a machine room provided on the refrigerator bottom frame, the machine 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the IOKA et al. ‘120 in view of WANG et al. ‘933 to obtain the invention as specified in claim 10.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over IOKA et al. ‘120, in view of WANG et al. ‘933, further in view of Hamaoka et al. ‘202.

Regarding claim 11, the combination of IOKA et al. ‘120 and WANG et al. ‘933 disclose and teach the vehicle according to claim 10, IOKA et al. ‘120 as modified by WANG et al. ‘933 further disclose the limitation of wherein the controller comprises: a control board (26) {as shown in Figs. 2-3: mode of execution}.
However, the combination of  IOKA et al. ‘120 and WANG et al. ‘933 fail to disclose the limitation of a heat sink exposed to an outside of the controller.
Hamaoka et al. ‘202 teach: the concept of a heat sink (2) exposed to an outside of the controller (9) {as shown in Figs. 1, 4 and 7: Col 2, line 44 through Col 3, line 17}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify IOKA et al. ‘120 as modified WANG et al. ‘933 controller by the controller of  Hamaoka et al. ‘202 so as to include a heat sink exposed to an outside of the controller, in order to restrains the temperature rise of the controller {Hamaoka et al. ‘202 – Col 3, lines 14-16}.
 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 11.

 Regarding claim 12, the combination of IOKA et al. ‘120 , WANG et al. ‘933 and Hamaoka et al. ‘202 disclose and teach the vehicle according to claim 11, IOKA et al. ‘120  as modified by WANG et al. ‘933 in view of Hamaoka et al. ‘202 further disclose the limitations of wherein the control board comprises a refrigerator control circuit (28), a compressor control circuit (25), and a temperature sensor (61) {as shown in Figs. 1-3, 6-7 and 9: Col 4, lines 7-26 and Col 5, lines 20-37}.

Regarding claim 13, the combination of IOKA et al. ‘120 , WANG et al. ‘933 and Hamaoka et al. ‘202 disclose and teach the vehicle according to claim 12, IOKA et al. ‘120  as modified by WANG et al. ‘933 in view of Hamaoka et al. ‘202 further disclose the limitations of wherein a compressor control circuit (25) and a temperature sensor (61) are provided on a heat sink pad (1) on the control board, wherein the heat sink is provided above the heat sink pad {as shown in Figs. 1-3, 6-7 and 9: Col 4, lines 7-26 and Col 5, lines 10-37}. 

Regarding claim 14, the combination of IOKA et al. ‘120, WANG et al. ‘933 and Hamaoka et al. ‘202 disclose and teach the vehicle according to claim 12, IOKA et al. ‘120 as modified by WANG et al. ‘933 in view of Hamaoka et al. ‘202 further disclose the limitations of wherein the compressor control circuit (25) controls the compressor and is provided on the control board {see Col 2, lines 57-67, Col 4, lines 34-41}. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over IOKA et al. ‘120, in view of WANG et al. ‘933, further in view of Bergmann ‘718.

Regarding claim 15, the combination of IOKA et al. ‘120 and WANG et al. ‘933 disclose and teach the vehicle according to claim 10, except the limitations of wherein the controller is provided  on a top surface of the machine room cover.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify IOKA et al. ‘120 as modified by WANG et al. ‘933 in view of Bergmann ‘718 to include the controller provided on a top surface of the machine room cover and coupled to the machine room cover, in order to facilitate and easy/quick access to the controls.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the IOKA et al. ‘120 as modified by WANG et al. ‘933 in view of Bergmann ‘718 to obtain the invention as specified in claim 15.



    PNG
    media_image1.png
    927
    1029
    media_image1.png
    Greyscale


Allowable Subject Matter
3.     Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4545211 A to Gaus; Ernst.
US 4779923 A to Lang; Hans-Jurgen et al.
US 2512077 A to WALKER STANLEY F.
US 7937954 B2 to Kang; Sungho et al.
US 20040139757 A1 to Kuehl, Steven J. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
09/21/2021